DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 2-4, 6, 13, amendment of claims 1, 5, 7, 14, in the paper of 8/8/2022, is acknowledged.  Applicants' arguments filed on 8/8/2022, have been fully considered and are not deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 5, 7-12, 14-21 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election with traverse of Species Group 1 species: GH3, Species Group 2 species: GH3 protein group II and Species Group 3 species: AtHG3-6 (SEQ ID NO: 1), in the paper of 4/18/2022, is acknowledged.  
Claim 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8-12, 14-21 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-5, 8-21.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  
Applicants Response:
Applicants submit that the claims have been amended to recite that only one to fifty amino acid changes are possible in any variant of elected SEQ ID NO: 1, as well as all of the non-elected species.  Applicants submit that Alternatively, the variant enzyme must be within 10% homology as compared to the sequence of SEQ ID NO: 1, and similarly also for all of the non-elected species.  Applicants submit that the protein of SEQ ID NO:1 is a member of a well-characterized family of proteins called GH3. The GH3 family of proteins refers to an enzyme group that functions via amidation of plant hormones containing a carboxyl group such as jasmonic acid, auxins (indole-3-acetate), salicylic acid and substituted benzoate.  Applicants submit that these are proteins that contain a well-known GH3 superfamily domain as a structural characteristic. The GH3 superfamily domain is searchable in readily available sequence databases. Hence, there are well-defined structural characteristics that relate to function that are described in the specification and the prior art by virtue of the well-known sequence characteristics of the GH3 family of proteins.  Applicants submit that For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or a combination of the above. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998).  Applicants submit that Clearly, sufficient structural characteristics are disclosed, whether in the specification or the prior art concerning the GH3 family of proteins, and specifically the protein of SEQ ID NO: 1.  Applicants submit that Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. See M.P.E.P § 2163, II, A, 3, ii.   Applicants contend that the subject matter of the claims is adequately described.
Applicants amendment of the claims and applicants complete argument is acknowledged, however, is found non persuasive for the reasons previously stated and for those reasons repeated herein.
Applicants newly amended claims are directed to any method of producing a compound containing an N- acyl-amino group, the method comprising: reacting a compound containing an amino group with a fatty acid in the presence of an enzyme having an ability to bond a carboxyl group and an amino group in an ATP dependent manner to form an amide bond, wherein the enzyme is a GH3 protein which is selected from the group consisting of: (A) a protein comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 1 to 9, (B) a protein comprising an amino acid sequence containing one to fifty amino acid substitutions, deletions, insertions, or additions in the amino acid sequence selected from the group consisting of SEQ ID NOs: 1 to 9, and said protein having an N- acylase activity, and (C) a protein comprising an amino acid sequence having 90% or more identity to the amino acid sequence selected from the group consisting of SEQ ID NOs: 1 to 9, and said protein having an N-acylase activity.   The specification continues to fail to describe sufficient representative species of these methods comprising reacting a compound containing an amino group with a fatty acid and the required enzymes having an ability to bond a carboxyl group and an amino group in an ATP dependent manner to form an amide bond, for which no predictability of structure is apparent.
In response to applicants submission that the claims have been amended to recite that only one to fifty amino acid changes are possible in any variant of elected SEQ ID NO: 1, or the variant enzyme must be within 10% homology as compared to the sequence of SEQ ID NO: 1, this is insufficient to describe the claimed genus of methods for the reasons previously stated.  The specification fails to describe sufficient representative species of these methods and the required enzymes having an ability to bond a carboxyl group and an amino group in an ATP dependent manner to form an amide bond, for which no predictability of structure is apparent.  Given this lack of representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.  For example, with regard to the elected species of those claimed methods using the protein of SEQ ID NO:1, applicants have not disclosed but one additional protein within the claimed genus of 90% sequence identity to SEQ ID NO:1 (i.e. SEQ ID NO:4).  In response to applicants submission that the protein of SEQ ID NO:1 is a member of a well-characterized family of proteins called GH3, this is not found persuasive on basis that it remains that applicants claims are drawn to a those claimed methods using a “GH3 protein which has 90% sequence identity to SEQ ID NO:1” and applicants have only disclosed two such proteins and methods of their use. 
In response to applicants submission that for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or a combination of the above as stated above, applicants claims are drawn to a those claimed methods using a “GH3 protein which has 90% sequence identity to SEQ ID NO:1” and applicants have only disclosed two such proteins and methods of their use.   Further applicants have not provided disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure relative to the claimed methods.  Given this lack of representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1, 5, 8-12, 14-21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino group, does not reasonably provide enablement for any method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino group with a fatty acid in the presence of an enzyme having an ability to bond a carboxyl group and an amino group in an ATP dependent manner to form an amide bond, wherein the enzyme is a GH3 protein which is selected from the group consisting of: a protein comprising an amino acid sequence containing one to fifty amino acid substitutions, deletions, insertions, or additions in the amino acid sequence selected from the group consisting of SEQ ID NO: 1, and said protein having an N- acylase activity, and a protein comprising an amino acid sequence having a mere 90% or more identity to the amino acid sequence of SEQ ID NO: 1, and said protein having an N-acylase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 1-5, 8-21.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  
Applicants Response:
Applicants submit that regarding the enablement prong of this rejection, the claims now recite a limited number of variants, that is within 50 amino acid changes or within 90% homology, such that the person of ordinary skill in the art would be enabled to practice the invention without undue experimentation. Applicants submit that this is because one of ordinary skill in the art would be enabled to determine which variants would be active and which would not, based on the known structural characteristics as they relate to the function for the protein of SEQ ID NO: 1.  Applicants submit that furthermore, the claims recite that the variant enzymes must have a known activity of N-acylase activity.  Applicants submit that Exemplification of every embodiment is not required to satisfy 35 U.S.C. § 112(a), and inoperative embodiments are permitted. More specifically, the presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art.
Applicants amendment of the claims and applicants complete argument is acknowledged, however, is found non persuasive for the reasons previously stated and for those reasons repeated herein.
Claims 1-5, 8-21 are so broad as to encompass any method of producing a compound containing an N- acyl-amino group, the method comprising: reacting a compound containing an amino group with a fatty acid in the presence of an enzyme having an ability to bond a carboxyl group and an amino group in an ATP dependent manner to form an amide bond, wherein the enzyme is a GH3 protein which is selected from the group consisting of: (A) a protein comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 1 to 9, (B) a protein comprising an amino acid sequence containing one to fifty amino acid substitutions, deletions, insertions, or additions in the amino acid sequence selected from the group consisting of SEQ ID NOs: 1 to 9, and said protein having an N- acylase activity, and (C) a protein comprising an amino acid sequence having 90% or more identity to the amino acid sequence selected from the group consisting of SEQ ID NOs: 1 to 9, and said protein having an N-acylase activity
In response to applicants submission that one of ordinary skill in the art would be enabled to determine which variants would be active and which would not, based on the known structural characteristics as they relate to the function for the protein of SEQ ID NO: 1, this is not found persuasive on the basis that as stated above applicants newly amended claims are directed to a method comprising reacting a compound containing an amino group with a fatty acid comprising the use of any GH3 protein which is selected from the group consisting of: a protein comprising an amino acid sequence containing one to fifty amino acid substitutions, deletions, insertions, or additions in the amino acid sequence selected from the group consisting of SEQ ID NO: 1, and said protein having an N- acylase activity, and a protein comprising an amino acid sequence having a mere 90% or more identity to the amino acid sequence of SEQ ID NO: 1 and applicants have only provided two of said proteins and methods of their use. 
While methods to identify and produce variants of a known sequence such as site-specific mutagenesis, random mutagenesis, etc. are well known to the skilled artisan, producing variants useful as amino acylases requires that one of ordinary skill in the art know or be provided with guidance for the selection of which of the infinite number of variants have the activity.  Without such guidance one of ordinary skill would be reduced to the necessity of producing and testing all of the virtually infinite possibilities.  Current techniques (i.e., high throughput mutagenesis and screening techniques) in the art would allow for finding a few active mutants within several hundred thousand or up to about a million inactive mutants as is the case for the claims limited to 95% identity (despite even this being an enormous quantity of experimentation that would take a very long time to accomplish) but finding a few mutants within several billion or more as in the claims to 90% or less identity would not be possible.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.
The specification continues to not support the broad scope of the claims which encompass any method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino group with a fatty acid in the presence of an enzyme having an ability to bond a carboxyl group and an amino group in an ATP dependent manner to form an amide bond, wherein the enzyme is a GH3 protein which is selected from the group consisting of: a protein comprising an amino acid sequence containing one to fifty amino acid substitutions, deletions, insertions, or additions in the amino acid sequence selected from the group consisting of SEQ ID NO: 1, and said protein having an N- acylase activity, and a protein comprising an amino acid sequence having a mere 90% or more identity to the amino acid sequence of SEQ ID NO: 1, and said protein having an N-acylase activity, because the specification does not establish: (A) regions of the enzymes structure which may be modified without effecting its N-acylase activity and substrate specificity for fatty acids; (B) regions of the enzyme structure which may be modified without effecting its ability to bond a carboxyl group and an amino group in an ATP dependent manner to form an amide bond; (C) the general tolerance of the required enzymes to modification and extent of such tolerance with the desired activity; (D) a rational and predictable scheme for modifying any amino acid residue of the enzyme structure with an expectation of obtaining the desired biological function and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices of enzymes and variants thereof is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine those enzymes having an ability to bond a carboxyl group and an amino group in an ATP dependent manner to form an amide bond, and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require undue experimentation for one skilled in the art to arrive at the majority of those compositions of the claimed genus.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino group.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	The rejection of claim(s) 1-5, 8-12, 17 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Westfall et al.  (Plant Signal. Behavior Vol 5, No. 12, pp 1607-1612, Dec 2010) is withdrawn based upon applicants amendment of the claims and applicants arguments presented in the paper of 8/8/2022.  Specifically Westfall et al. does not teach a method comprising reacting an amino a group with a fatty acid  in the presence of an enzyme comprising the amino acid sequence of SEQ ID NO:1.


	The rejection of claim(s) 1-5, 8-12, 17-21 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Castle et al. (WO 2014/100525) is withdrawn based upon applicants amendment of the claims and applicants arguments presented in the paper of 8/8/2022.  Specifically Castle et al. does not teach a method comprising reacting an amino a group with a fatty acid  in the presence of an enzyme comprising the amino acid sequence of SEQ ID NO:1..
	


	The rejection of claim(s) 1-5, 8-21 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koreishi et al.  (J. of Biotechnology Vol 141, No. 12, pp 160-165, 2009) is withdrawn based upon applicants amendment of the claims and applicants arguments presented in the paper of 8/8/2022.  Specifically Koreishi et al. does not teach a method comprising reacting an amino a group with a fatty acid  in the presence of an enzyme comprising the amino acid sequence of SEQ ID NO:1.

Remarks
No claim is allowable.              
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
10/4/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652